ON MOTION POR REHEARING.
The only exception to the verdict and judgment appears in the general grounds of the claimants’ motion for a new trial, which were overruled. The bill of exceptions assigns error only upon the judgment overruling this motion. It is recited that the claimants, at the close of the plaintiff’s evidence, moved for the direction of a verdict, and that this motion was overruled. No exception lies to a failure to direct a verdict. The general grounds of the motion for ,a new trial are sufficient to reach any error in this respect. The plaintiff carried the burden of proof as to the mules, the evidence was sufficient to authorize the verdict for the plaintiff finding the property subject in so far as it applied to the mules, but was insufficient to authorize the verdict for the plaintiff finding the property subject in so far as it. applied to the other property.

Rehearing denied.